DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-9, and 21-32 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: as Applicant has incorporated previously indicated allowable subject matter into the claims, rewritten previously objected to claims in independent form, or made new claims with such substantially similar subject matter, the prior art of record fails to show a controlled gap seal having the details, as set forth in claims that include elements such as a ring configured to be in a sealing engagement with a housing, the ring annularly and continuously extending about a central axis; a runner configured for rotation relative to the ring about the central axis, the runner having a runner face facing a ring face of the ring, the ring face spaced apart from the runner face by a gap; and a plurality of surface discontinuities being tabs circumferentially distributed around the central axis and extending from the runner face and/or the ring face, the plurality of surface discontinuities spaced relative to one another such that a first set of adjacent surface discontinuities are circumferentially spaced from each other at a different distance than a second set of adjacent surface discontinuities.  Relevant references, such as Garrison (US 
Based on the prior art of record it would not have been considered obvious, at the time the invention was made, to have modified any of the cited prior art to arrive at the invention as .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L FOSTER whose telephone number is (571)270-5354.  The examiner can normally be reached on M-F 9:00am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS L FOSTER/Primary Examiner, Art Unit 3675